Pierron, J.:
Dissenting. I respectfully dissent. The Fourth Amendment to the United States Constitution, which was applied to the states through the Fourteenth Amendment by Mapp v. Ohio, 367 U.S. 643, 655, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961), reads:
“The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”
Section 15 of the Kansas Constitution Bills of Rights provides similar protections.
*605We have adopted the exclusionary rule to enforce these protections. The theory is that suppressing evidence obtained in violation of the Fourth Amendment will discourage these violations and will also separate government efforts in enforcing the law from unlawful police actions.
I do not believe there was a Fourth Amendment violation here, and there is no cause to apply the exclusionary rule. The search was reasonable.
The majority has set out tire facts of the case quite well. Officer Peil was not looking for any evidence of a crime in Cox’s bags. He was just trying to make sure he had the right bags. He called Cox on the phone, and Cox told him that she had left a paper shopping bag from a clothing store and the bag contained a wood sander. Officer Peil checked the bag in question and found the wood sander and the methamphetamine pipe.
The officer was not trying to find evidence when he looked for the wood sander and unexpectedly found the pipe. Cox told him the bag he was wanting to separate out from Simmons’ bags had a wood sander in it. Cox did not tell the officer to stay out of the bag in question. The officer quite reasonably believed Cox’s comments about there being a wood sander in the bag in question was to be used by him to help separate the bags.
The facts in the record show the officer’s actions were reasonable, there was no violation of the Fourth Amendment, and no reason to apply the exclusionary rule.